Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application # 16/369,551 filed on 03/29/2019 in which Claims 1-18 are presented for examination.

Status of Claims
Claims 1-18 are pending, of which Claim(s) 1, 2, 10, 11 is/are rejected under 35 U.S.C. 102, Claims 3, 7-8, 12, 16-17 are rejected under 35 U.S.C. 103.  Claims 4-6, 9, 13-15, 18 are objected to as being allowable as a whole under prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the DNS Agent is configured to: intercept, decode, identify, update”, “the DNS Agent further configured to: determine, add, ”, “the DNS Agent is further configured to add”, “the DNS Agent is further configured to update”, “the DNS Agent is further configured to transmit”, “the DNS Agent of the another virtual machine is further configured to update”, “the DNS Agents of each of the plurality of virtual machines is configured to store, by intercepting, and decoding”, “a device in the computer implemented system is configured to compile, assign”, and “the device is further configured to decommission”, in claim(s) 10, 13-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Note to Applicant:  If Applicant does not want to invoke 112(f) on these claims, then the examiner encourages the applicant to please schedule an interview with the examiner to get assistance on how to amend these claims to overcome the Claim Interpretation under 112(f).  It is possible to do so with very simple amendments.  The examiner is happy to assist.

Claim Objections
Regarding Claim 1, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the DNS Server query response” in Line(s) 7.  There is no of either a DNS server query or a DNS server query response in Claim 1 before the appearance of the limitation “the DNS Server query response” in Line(s) 7.

Regarding Claim 1, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the DNS query response” in Line(s) 8.  There is no mention of either a DNS query or a DNS query response in Claim 1 before the appearance of the limitation “the DNS query response” in Line(s) 8.

Regarding Claim 4, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the DNS query response” in Line(s) 2.  There is no mention of either a DNS query or a DNS query response in Claim 4 when combined with its parent claim(s) before the appearance of the limitation “the DNS query response” in Line(s) 2.

Regarding Claim 6, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the DNS query response” in Line(s) 3.  There is no mention of either a DNS query or a DNS query response in Claim 6 when combined with its parent claim(s) before the appearance of the limitation “the DNS query response” in Line(s) 3.

Regarding Claim 7, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the another virtual machine” in Line(s) 2-3.  There is no mention of a another virtual machine in Claim 7 when combined with its parent claim(s) before the appearance of the limitation “the another virtual machine” in Line(s) 2-3.

Regarding Claim 8, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the another virtual machine” in Line(s) 2-3.  There is no mention of a another virtual machine in Claim 8 when combined with its parent claim(s) before the appearance of the limitation “the another virtual machine” in Line(s) 2-3.

Regarding Claim 9, this claim is objected to for a typographical error.  This claim recites “from the of DNS Agents” in Line(s) 4, this appears to be a typographical error, for the purposes of this examination, the examiner construes this phrase to read as “by the DNS Agents”.

Regarding Claim 9, this claim is objected to for a typographical error.  This claim recites “each of plurality of virtual machines” in Line(s) 4-5, this appears to be a typographical error, for the purposes of this examination, the examiner construes this phrase to read as “each of the plurality of virtual machines”.

Regarding Claim 9, this claim is objected to for a typographical error.  This claim recites “each of the network addresses in stored by each of the DNS Agents” in Line(s) 7, this appears to be a typographical error, for the purposes of this examination, the examiner construes this phrase to read as “each of the network addresses stored by each of the DNS Agents”.

Regarding Claim 10, this claim is objected to for missing punctuation and associated paragraph structure.  This claim ends the preamble of the claim with the words “the system comprising at least one of a” in Line(s) 2.  The proper way to end the preamble is to insert a colon character “:” after the words “the system comprising” and start a new paragraph for the following words “at least one of a”.

Regarding Claim 11, this claim is objected to for a typographical error.  This claim recites “the network address information contains one an IP address” in Line(s) 1-2, this appears to be a typographical error, for the purposes of this examination, the examiner construes this phrase to read as “the network address information contains an IP address”.

Regarding Claim 13, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the DNS query response” in Line(s) 3.  There is no mention of either a DNS query or a DNS query response in Claim 13 when combined with its parent claim(s) before the appearance of the limitation “the DNS query response” in Line(s) 3.

Regarding Claim 13, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the list of authorized external addresses” in Line(s) 4-6.  There is no mention of a list of authorized external addresses in Claim 13 when combined with its parent claim(s) before the appearance of the limitation “the list of authorized external addresses” in Line(s) 4-6.

Regarding Claim 13, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the list” in Line(s) 6.  There is no mention of a list in Claim 13 when combined with its parent claim(s) before the appearance of the limitation “the list” in Line(s) 6.

Regarding Claim 14, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the list of authorized external addresses” in Line(s) 3-4.  There is no mention of a list of authorized external addresses in Claim 14 when combined with its parent claim(s) before the appearance of the limitation “the list of authorized external addresses” in Line(s) 3-4.

Regarding Claim 15, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the list of authorized external addresses” in Line(s) 2-5.  There is no mention of a list of authorized external addresses in Claim 15 when combined with its parent claim(s) before the appearance of the limitation “the list of authorized external addresses” in Line(s) 2-5.

Regarding Claim 15, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the DNS query response” in Line(s) 3.  There is no mention of either a DNS query or a DNS query response in Claim 15 when combined with its parent claim(s) before the appearance of the limitation “the DNS query response” in Line(s) 3.

Appropriate correction is required.

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bharali et al. US Patent Application Publication No. 2014/0150051.  Bharali et al. is cited in the IDS of 08/14/2020 provided by applicant.

Regarding Claim 1, Bharali et al. discloses:
A computer-implemented method for efficiently configuring the security rules for application firewalls in a cloud-based infrastructure, the cloud-based infrastructure containing at least one of a virtual machine comprising an application, a Domain Name System (DNS) Agent, and a firewall, [(Bharali et al. Par 45 Lines 1-7; Par 46 Lines 1-6; Par 54 Lines 1-12;  Par 60 Lines 23-29) where Bharali et al. teaches a cloud based system infrastructure in which security rules are configured and enforced for application firewalls that are part of the cloud based system infrastructure along with DNS servers specified for virtual machine systems that control and provide fully qualified domain names (FQDN)] the method comprising:
requesting, by the application, network address information via a DNS server for a fully qualified domain name (FQDN) [(Bharali et al. Par 47 Lines 1-16) where Bharali et al. teaches that an application transmits DNS query requests to a DNS server for a fully qualified domain name (FQDN)];
intercepting, by the DNS Agent, data packets containing the DNS Server query response [(Bharali et al. Par 43 Lines 12-27; Par 46 Lines 25-34) where Bharali et al. teaches the intercepting or monitoring and direction for analysis of various types of data packets including DNS server queries and responses)];
decoding, by the DNS Agent, the DNS query response, and identifying the network address information [(Bharali et al. Par 43 Lines 12-27; Par 46 Lines 25-34; Par 65 Lines 1-26) where Bharali et al. teaches the decoding and identification of network address information from DNS query responses)];
updating a security rule of the firewall, by the DNS Agent, based on the decoded network address information [(Bharali et al. Par 43 Lines 12-32; Par 55 Lines 1-10) where Bharali et al. teaches the updating of a firewall security rule based on decoded network address information)].

Regarding Claim 2, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, Bharali et al. discloses:
The computer implemented method of claim 1, wherein the network address information contains an IP address [(Bharali et al. Par 33 Lines 1-4) where Bharali et al. teaches that fully qualified domain name (FQDN) network address objects include an IP address)].

Regarding Claim 10:
It is a system claim corresponding to the method claim of claim 1.  Therefore, claim 10 is rejected with the same rationale as applied against claim 1 above.

Regarding Claim 11:
It is a system claim corresponding to the method claim of claim 2.  Therefore, claim 11 is rejected with the same rationale as applied against claim 2 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bharali et al. US Patent Application Publication No. 2014/0150051 in view of Russell II “GCIA Intrusion Detection In Depth”.  Bharali et al. and Russell II are cited in the IDS of 08/14/2020 provided by applicant.

Regarding Claim 3, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, Bharali et al. discloses:
The computer implemented method of claim 1,

Bharali et al. does not appear to explicitly disclose:
wherein the security rule includes a list of authorized external addresses that the application can communicate with

However, Russell II discloses:
wherein the security rule includes a list of authorized external addresses that the application can communicate with [(Russell II Page 23 Section 9 Lines 6-7) where Russell II teaches a list or access control list of authorized external addresses that an application can communicate with)].

Bharali et al. and Russell II are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bharali et al. and the teachings of Russell II by providing a list or access control list of authorized external addresses that an application can communicate with as taught by Russell II in the teaching described by Bharali et al.
The motivation for doing so would be to increase the usability and flexibility of Bharali et al. by providing a list or access control list of authorized external addresses that an application can communicate with as taught by Russell II in the teaching described by Bharali et al. so as to provide additional security to a networking application by limiting external communications to pre-authorized external addresses.

Regarding Claim 12:
It is a system claim corresponding to the method claim of claim 3.  Therefore, claim 12 is rejected with the same rationale as applied against claim 3 above.

Claim(s) 7-8, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bharali et al. US Patent Application Publication No. 2014/0150051 in view of Lee US Patent Application Publication No. 2015/0341318.  Bharali et al. and Lee are cited in the IDS of 08/14/2020 provided by applicant.

Regarding Claim 7, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, Bharali et al. discloses:
The computer implemented method of claim 1,

Bharali et al. does not appear to explicitly disclose:
further comprising: transmitting, by the DNS Agent, the network address information to the another virtual machine within the cloud-based infrastructure

However, Lee discloses:
further comprising: transmitting, by the DNS Agent, the network address information to the another virtual machine within the cloud-based infrastructure [(Lee Par 70 Lines 1-16) where Lee teaches that firewall rules including network IP address information are transmitted or updated in all involved Virtual Machines in a cloud-based Infrastructure)]

Bharali et al. and Lee are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bharali et al. and the teachings of Lee by providing firewall rules including network IP address information that are transmitted or updated in all involved Virtual Machines in a cloud-based Infrastructure as taught by Lee in the teaching described by Bharali et al.
The motivation for doing so would be to increase the usability and flexibility of Bharali et al. by providing firewall rules including network IP address information that are transmitted or updated in all involved Virtual Machines in a cloud-based Infrastructure as taught by Lee in the teaching described by Bharali et al. so as to provide commonality by the use of common rules in a multiple virtual machine cloud based infrastructure.

Regarding Claim 8, most of the limitations of this claim have been noted in the rejection of Claim 7.  Applicant is directed to the rejection of Claim 7 above.  In addition, the combination of Bharali et al. and Lee discloses:
The computer implemented method of claim 7, further comprising: updating, by the DNS Agent of the another virtual machine, a security rule of a firewall of the another virtual machine based on the network address information [(Lee Par 70 Lines 1-16; Par 81 Lines 11-18) where Lee teaches that firewall rules including network IP address information are transmitted or updated in all involved Virtual Machines in a cloud-based Infrastructure including from one Virtual Machine to another based on network IP address information)].

Regarding Claim 16:
It is a system claim corresponding to the method claim of claim 7.  Therefore, claim 16 is rejected with the same rationale as applied against claim 7 above.

Regarding Claim 17:
It is a system claim corresponding to the method claim of claim 8.  Therefore, claim 17 is rejected with the same rationale as applied against claim 8 above.

Allowable Subject Matter
Claims 4-6, 9, 13-15, 18 are objected to as being dependent upon a rejected base claim, but would be allowable as a whole under prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described above.

The following is a statement of reasons for the indication of allowable subject matter.  The examiner has found that the prior art of record does not teach, suggest, or render obvious:
determining, by the DNS Agent, whether the DNS query response relates to a FQDN with address information stored in the list of authorized external addresses; adding, by the DNS Agent, the address information relating to the FQDN, to the list of authorized external address, if the list does not contain any address information relating to the FQDN; wherein the security rules include a list of unauthorized addresses that the application cannot communicate with, and wherein the method further comprises: adding, by the DNS Agent, the address information relating to the FQDN to the list of authorized external address, only if the FQDN is not on the list of unauthorized addresses; updating, by the DNS Agent, the address information stored in the list of authorized external addresses, if the DNS query response relates to a FQDN with address information stored in the list of authorized external addresses, and the address information differs from the address information stored in the list of authorized external address

As recited in dependent Claims 4-6, 9, 13-15, 18 when also incorporating all of the limitations of the base claim and any intervening claims as well as addressing any additional issues described above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martinez et al - US_20120185913: Martinez et al. teaches a cloud abstraction layer with security policies, rules, and procedures.
Ji et al - US_20160087939: Ji et al teaches rule development and binding for web application servers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498